DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP’056 (JP 2004-075056) in view of JP’999 (JP 2010-125999), JP’615 (JP 11-034615), and JP’738 (JP 2008-114738).
Regarding claim 1, JP’056 teaches a heavy duty, off-road tire for a construction vehicle.  JP’056 does not recite a pneumatic tire; however, it would have been obvious to one of ordinary skill in the tire art before the effective filing date of the claimed invention to construct the tire of JP’056 as a pneumatic tire since official notice is taken a pneumatic tire for construction vehicles is well-known/conventional.
FIG. 3 of JP’056 illustrates a tread pattern comprising a plurality of center lug grooves (6), a plurality of shoulder lug grooves (4), a pair of circumferential main grooves (2), and a plurality of center blocks (7). The 
JP’056 is silent to disclosing a central narrow groove in one of the center blocks.  However, JP’999 teaches a pneumatic tire for truck and bus of off-road use ([0002]).  FIG. 4 and FIG. 6 each illustrates a tread pattern comprising a plurality of center lug grooves (26), a plurality of shoulder lug grooves (24), a pair of wavy circumferential main grooves (22), and a plurality of center blocks each provided with a crank shaped shallow groove 60.  The length of the crank shaped shallow groove is longer than the circumferential length of the center block.  Each crank shaped shallow groove is open to a center lug groove and have a width that is narrower than a groove width of the shoulder lateral grooves.  The crank shaped shallow grooves increase the surface area of the center blocks and serves as a cooling area (also known as heat radiation area) and suppresses fluctuations in the ground pressure distribution ([0021]).  
Additionally, JP’615 teaches a heavy duty pneumatic tire for trucks, dump cars, bus, and military construction vehicles.  FIG. 1 illustrates a tread pattern comprising a plurality of center lug grooves (18), a plurality of shoulder lug grooves (22), a pair of circumferential main grooves (16), a plurality of center blocks each provided with a shallow crank shaped groove (14).  JP’615 teaches a known crank shaped groove satisfying the claimed 
Moreover, FIG. 3 of JP’056 teaches the center blocks (7) having a width (GW) that is greater than its circumferential length.  JP’056 teaches GW = 0.15 to 0.50 times TW (page 6 of the machine translation).  And, JP’738 teaches a heavy duty tire for construction vehicle having improved wear resistance and discloses a working example tire size of 46/90 R57 which is the same type of tire and similar tire size disclosed by JP’056.  JP’738 teaches the circumferential length of the center block is T = 299 mm (TABLE 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’056 with a central narrow groove having:
“a non-linear shape, extending in a region of one of the center blocks, and having opening ends that open at the adjacent center lug grooves at positions in the tire lateral direction away from the tire equator line”,
“a groove width narrower than a groove width of the shoulder lug grooves”, 
“the central narrow groove has portions each extending outward in the tire lateral direction from one of the opening ends, in one of the half tread regions where the one of the opening ends is positioned”, and 
“a ratio L1/L2 exceeds 1.8 and is not greater than 2.2, in which a length of the central narrow groove is L1, and a tire circumferential length of each of the center blocks is L2”
 
because
FIG. 3 of JP’056 teaches GW may be up to 50% of TW and discloses a working example tire size 40.00 R57 with TW = 980 mm (page 6 of the machine translation and TABLE 1),
JP’738 teaches a circumferential length of the center block is 299 mm and providing a known numerical value of the same dimension for the same type of tire yields predictable results,
FIG. 4 and FIG. 6 of JP’999 provides a crank shaped shallow groove in each center blocks wherein the crank shaped shallow groove is longer than the circumferential length of the center block, wherein each crank shaped shallow groove is open to a center lug groove and have a width that is narrower than a groove width of the shoulder lateral grooves and serves as a cooling area and suppresses fluctuations in the ground pressure distribution ([0021]); and 
JP’615 teaches a known alternative extension arrangement for a crank shaped shallow groove provided in a center block of a heavy duty tire and providing a known crank shaped extension arrangement yield predictable results. 
Regarding claim 3, the tire of JP’056 in view of JP’999, JP’615, and JP’738 would satisfy the claimed limitation since JP’999 and JP’615 both teaches the central narrow groove having two turning out portions. 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 
Regarding claim 5, JP’056 teaches a plurality of shoulder blocks and a plurality of shoulder lug grooves.  However, 
Regarding claim 6, JP’056 does not recite L3/L4 is 1.0 to 1.4.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’056 such it satisfies said claim limitation because JP’999 provides a shallow groove 70 in an axial middle region of each shoulder block and the claimed limitation would be satisfied when providing a shallow groove in an axial middle region of each shoulder block of JP’056.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’056 with the claimed ratio relationship: “D1/D2 is 0.05 to 0.2” since JP’615 teaches the central narrow groove 14 shallower than the circumferential main groove 16 for the benefits of traction and wear resistance ([0025]), abstract, and FIG. 1B), absent conclusive evidence of unexpected results/criticality to the claimed ratio range. 
Regarding claim 19, FIG. 3 of JP’056 illustrates the tread pattern having point symmetry with respect to a center point on a tread surface of one of the center blocks. 
Regarding claim 20, JP’056 teaches the circumferential grooves 2 and the lateral groove 6 having a groove width that is 8-20 mm (page 5 of the machine translation). 
Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP’056 (JP 2004-075056) in view of JP’999 (JP 2010-125999), JP’615 (JP 11-034615), and JP’738 (JP 2008-114738) and further in view of Hayashi (US 2007/0199633) and Hasegawa (US 2015/0107741).
Regarding claim 15, JP’056 does not recite the claimed groove depth relationships.  However, Hayashi teaches the depth of the crosswise thin grooves (15) [“center lug grooves”] is 60-95% of the tread gauge and the depth of main rag grooves (16) [“shoulder lug grooves”] is 70 to 85% of the tread gauge ([0029]).  The working example of TABLE 1 discloses the groove depth of crosswise thin grooves being less than groove depth of the main rag groove.  And Hasegawa teaches a heavy duty pneumatic tire having a tread comprising circumferential narrow grooves 70 and lateral grooves 20.  The depth of the circumferential narrow grooves are shallower than the depth of the lateral grooves 20 ([0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’056 with the claimed groove depth relationships since providing known depth relationships (i.e. Hayashi and Hasegawa) to the same class of tire yields predictable results.  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP’056 (JP 2004-075056) in view of JP’999 (JP 2010-125999), JP’615 (JP 11-034615), and JP’738 (JP 2008-114738) and further in view of JP’295 (JP 2004-262295).
Regarding claims 17-18, JP’056 does not disclose a raised bottom portion as claimed.  JP’295 teaches a heavy duty tire for construction vehicles having shallow bottom portions for the benefits of abrasion resistance and side slip property of the tire without impairing traction property.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’056 with raised bottom portions as recited in claims 17-18 because JP’295 teaches raised bottom portions 8 for the benefits of abrasion resistance and side slip property of the tire without impairing traction property wherein the height h of the shallow bottom portion = 15-45% of the depth of the circumferential narrow grooves 2a, 2b and Table 1 discloses a working example wherein the depth of circumferential narrow groove is 80 mm and the shallow bottom portion h = 20 mm and the tread width is 1000 mm. D3/T = 80-20/1000 = 0.06. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented therein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/13/2021